Citation Nr: 1418425	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  11-20 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to exposure to chemicals and/or environmental hazards.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from August 1978 to August 1981, February 1985 to August 1985, November 1998 to September 1999 and January 2003 to November 2003.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  In September 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file.  At the hearing, VA received additional evidence (including a list of the Veteran's prostate-specific antigen (PSA) test results from 2004, 2005 and 2007) with a waiver of RO initial consideration.


FINDING OF FACT

It is reasonably shown by the record that the Veteran's prostate cancer had its onset in service.


CONCLUSION OF LAW

Service connection for prostate cancer is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to this claim.  As service connection for prostate cancer is being granted, there is no reason to belabor the impact of the VCAA on the matter.



Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability that is due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain chronic disabilities (to include malignant tumors) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for malignant tumors).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

To substantiate a claim of service connection, the Veteran must show: (1) the existence of a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran claims service connection for prostate cancer (which he relates to exposure to radiation while serving at a former Soviet Airbase in Karshi-Khanabad, Uzbekistan, from March 19, 2003 to October 6, 2003).  

The Veteran's service treatment records are silent for any complaints, findings, treatment, or diagnosis relating to the prostate.  

Postservice VA treatment records show that the Veteran had cancer of the prostate diagnosed in February 2008 (following prostate biopsy for elevated PSA in December 2007).  The records include PSA test results of 3.26 in May 2004 (6 months after service discharge), 4.40 in July 2005 and 12.07 in November 2007.  As the record includes information that the normal range for PSA is 0 to 4, the May 2004 PSA of 3.26 is near the upper end of the normal range.  

Service connection for disability claimed as due to exposure to radiation during service may be established by three different methods.  First, where it is contended that disease developed as a result of exposure to ionizing radiation during service, service incurrence may be presumed under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d) for veterans who participated in defined radiation risk activities and have certain diseases.  Second, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 if certain conditions are met.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).

The Veteran has submitted numerous articles and internet search results to establish that he was exposed to radiation while serving in Uzbekistan.  This evidence includes an October 1, 2003 "Environmental Exposure Memo for Service members permanent medical record" (Memo) which notes that the Veteran, "as a member of Forward Operating Base 202, was deployed to K2, Uzbekistan and into various sites in Afghanistan, during Operation Enduring Freedom during the time frame Mar 03 to Oct 03."  The Memo also states that, during this time, the Veteran was "exposed chronically to intense dust storms and airborne particulate matter" where "[n]o masks or personal breathing apparatus were available."  

The Veteran also submitted an information sheet from DHCC (Deployment Health Clinical Center), "Environmental Conditions at Karshi Hkanabad (K-2) Information for Health Care Staff," which notes that a November 2001 occupational and environmental baseline survey (a required part of the health risk assessment process) by the U.S. Army Center for Health Promotion and Preventive Medicine-Europe found "localized areas of surface dirt contaminated with asbestos and low-level radioactive processed uranium."  The information sheet also notes that "the amount of dust and other particles in the air was often high, varying with the season and weather, e.g., dust storms."  
While the Veteran is not a "radiation-exposed veteran" and a November 2008 letter from the Army Dosimetry Center states that no records for the Veteran were located in a search of files for records of his exposure to ionizing radiation, the Board finds that the Memo and DHCC information sheet establishes that he was indeed exposed to some level of radiation.  Accordingly, direct service connection can be established by showing that the disease was incurred during service (without regard to any statutory presumptions of 38 C.F.R. § 3.309 or the development procedures outlined in 38 C.F.R. § 3.311).

It is not in dispute that the Veteran has prostate cancer.  It is also not in dispute that he was exposed to some level of radiation.  The record shows that the Veteran had PSA at the upper range of normal in May 2004, within 6 months after his separation from service, and his PSA continued to rise to 12.07 in November 2007, which resulted in his December 2007 prostate biopsy and subsequent diagnosis of prostate cancer.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record reasonably supports a finding that his prostate cancer had its onset in service.  Accordingly, service connection for prostate cancer is warranted.


ORDER

Service connection for prostate cancer is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


